DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on April 10, 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 10, 2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract recites “is disclosed” and such language should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is directed to a headrail but the body of the claim recites “wherein the architectural-structure covering includes a movable upper rail and a movable bottom rail, the covering extending between said movable upper and bottom rails, said light-blocking element configured to inhibit light from passing between said movable upper rail and said headrail when said movable upper rail is positioned adjacent to said headrail.” It is unclear what is required of the claim as it is understood that an architectural structure covering is not required structure of the headrail but rather to an intended use of the headrail (claim 1 recites “for use with an architectural-structure covering).
Claim 7 is directed to a headrail but the body of the claim recites “wherein: the covering includes a face fabric intermittently coupled to a back fabric; and said slat includes third and fourth recesses arranged and configured to receive a top portion of said face fabric and a top portion of said back fabric, respectively, so that said face fabric and said back fabric are coupled to said slat at independent and spaced apart locations.” It is unclear what is required of the claim as it is understood that a covering is not required structure of the headrail but rather to an intended use of the headrail (claim 1 recites “for use with an architectural-structure covering).
Claim 7 requires “said slat includes third and fourth recesses.” It is not clearly understood what is required of the claim; the claim recites “third and fourth recesses” without setting forth for first and second recesses. It is unclear if there are four recesses or only two  recesses called “third and fourth.” As best understood, claim 7 should depend from claim 3 in order to provide proper antecedent basis for the third and fourth recesses.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nien et al. (US 2008/0196843), hereinafter referred to as Nien.
Regarding claim 1, Nien discloses a headrail for use with an architectural-structure covering, the architectural-structure covering including a covering movable between an extended position and a retracted position, and an operating system to move the covering between the extended and retracted positions, the headrail comprising: 
a housing (20) including a front wall, a back wall, and a top wall  extending between said front wall and said back wall (Fig 3), said front wall, said back wall, and said top wall defining an interior cavity, said housing further including a first ledge extending into said interior cavity from said front wall and a second ledge extending into said interior cavity from said back wall (264); and 
a slat (42) including a top surface and a bottom surface opposite said top surface, said slat being slidably receivable within said interior cavity of said housing with said bottom surface of said slat resting on said first and second ledges (Fig 1,3), said top surface of said slat being adapted and configured to receive the operating system (50 extends to 42 and as evident in Fig 1,3 a portion of the operating system is received on 42) thereon prior to insertion of said slat into said interior cavity of said housing.
Regarding claim 2,  Nien discloses wherein said slat includes a front-end portion, a rear end portion, and a width defined between said front and rear end portions equal to a width of said headrail defined by a distance between said front wall and said back wall (Fig 1, 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Nien, as applied in claim 1 above, in further view of Lin (US 7,290,582).
Regarding claims 3 and 7, Nien discloses that the covering (40) extends from the slat (42), the covering includes a face fabric intermittently coupled  to a back fabric (Fig 1 and 3, front and back fabrics form cells) and that the covering wraps that slat and rests on top of the ledges. Nien fails to include first and second recesses for receiving the ledges and lacks third and fourth recesses for receiving portions of the face fabric and back fabric.  However, Lin discloses that it is known for an element to be attached to ledges of a housing via first and second recesses and further discloses that it is known to attach fabrics to the element via third  and fourth recesses (Fig 3, 10, 11). It would have been obvious to one having ordinary skill at the time of effective filing of the invention to modify the slat of Nien such that it is provided with first, second, third, and fourth recesses, since it is known to provide recesses for attachment of an element to a housing and for recesses to secure fabric to the element. Such modification would provides alternative arrangements for equivalently securing the element to a housing and attaching fabric. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nien, as applied in claim 1 above, in further view of Anderson (US 9,593,528).
Regarding claims 4-6, as best understood, Nien discloses wherein the architectural-structure covering includes a movable upper rail (70) and a movable bottom rail (30) (Fig 3), the covering extending between said movable upper and bottom rails. Nien fails to disclose a light-blocking element extending from said bottom surface of said slat, said light- blocking element being arranged and configured to inhibit light passage, said light-blocking element configured to inhibit light from passing between said movable upper rail and said headrail when said movable upper rail is positioned adjacent to said headrail, and wherein said light-blocking element is integrally formed with said slat. However, Anderson discloses that it is known for a slat (12) received in a headrail to include a light blocking element (arm extending downward towards 30) that is arranged and configured to inhibit light passage between the upper rail and headrail when the upper rail is adjacent the headrail  and is integral with the slat (12) (Fig 4). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the slat of Nien such that it is provided with an integrally formed light-blocking element in order to block light from passing through the upper rail and headrail. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nien, as applied in claim 1 above, in further view of Morris (US 5,533,560).
Regarding claims 8 and 9, Nien fails to disclose a fixing element securing the slat to the housing. However, providing a fixing element arranged and configured to secure a position of said slat relative to said housing such that said fixing element is arranged and configured so that insertion of said fixing element biases said slat towards said front wall of said housing would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention. It is known to provide fixing elements in order to secure elements together and prevent inadvertently removal. Morris discloses a technique of utilizing a fixing element (52) that biases an element so that the element is secured. It would have been obvious to apply the technique of Morris and utilize a fixing element in order removably secure the slat of Nien. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634